[pic]






      IN THE
      TENTH COURT OF APPEALS


      No. 10-02-241-CR

   CLINTON KILCREASE,
                                                   Appellant
   v.

   THE STATE OF TEXAS,
                                                   Appellee


      From the 77th District Court
      Limestone County, Texas
      Trial Court # 9678-A


      MEMORANDUM OPINION


   A jury convicted Clinton Kilcrease of aggravated  sexual  assault.   The
court sentenced him to six years= imprisonment.  Kilcrease appealed.
   Kilcrease has now filed  a  motion  to  dismiss  his  appeal.   Rule  of
Appellate Procedure 42.2(a) provides:
       At any time before the  appellate  court's  decision,  the  appellate
   court may dismiss the appeal if the party that  appealed  withdraws  its
   notice of appealCby filing a written withdrawal in  duplicate  with  the
   appellate clerk, who must immediately send the  duplicate  copy  to  the
   trial court clerk.   An  appellant  must  personally  sign  the  written
   withdrawal.
Tex. R. App. P. 42.2(a).
   We have not issued a decision  in  this  appeal.   Kilcrease  personally
signed the motion.  The Clerk of this Court has sent  a  duplicate  copy  to
the trial court clerk.  See id.; McClain v. State, 17 S.W.3d 310, 311  (Tex.
App.CWaco 2000, no pet.) (per curiam).  Accordingly, Kilcrease=s  appeal  is
dismissed.

                                     PER CURIAM

Before Chief Justice Davis,
   Justice Vance, and
   Justice Gray
Appeal dismissed
Opinion delivered and filed September 11, 2002
Do not publish

[CR25]